718 N.W.2d 334 (2006)
476 Mich. 856
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Roger Brian HESS, Defendant-Appellant.
Docket No. 130716, COA No. 263608.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the application for leave to appeal the January 23, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for appointment of counsel is DENIED.